Citation Nr: 1424398	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1959 to January 1981.  His military occupational specialty was inflight refueling operator technician.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) regional office in New Orleans, Louisiana (RO).  

The issue of clear and unmistakable error in the effective date of September 7, 2004, assigned by rating decision dated in February 2011, for service connection and a 30 percent rating for coronary artery disease status post coronary artery bypass surgery with scar associated with herbicide exposure has been raised on behalf of the Veteran in May 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.  

2.  The evidence is in equipoise as to whether the Veteran has recurrent tinnitus due to service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus.  He contends that exposure to acoustic trauma in service resulted in chronic tinnitus.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A Veterans entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board now turns to the merits of the Veteran's claim.

The veteran's service treatment records do not reveal any complaints or clinical findings indicative of tinnitus.

The Veteran complained on VA audiological evaluation in May 2010 of bilateral hearing loss and recurrent tinnitus.  He said that he was exposed in service to engine noise as a boom operator on an air refueling tanker.  An audiogram showed hearing loss beginning at 3000 hertz in the left ear; hearing in the right ear was within the VA definition of normal.  The audiologist opined that the Veteran's tinnitus was less likely than not a result of his military noise exposure because the Veteran reported that his tinnitus began approximately five years earlier.  However, the audiologist also noted that the Veteran was exposed to jet engines and aircraft auxiliary power units with loud turbine engines on a regular basis that could have resulted in tinnitus.

There is evidence both for and against the claim, as the Veteran was exposed to acoustic trauma in service for many years but did not have clear problems with tinnitus until after service.  The May 2010 opinion has language both for and against the claim.  Consequently, the evidence in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

A VA opinion was obtained in May 2010 from a VA audiologist in which it was concluded that, because the veteran's hearing was normal on audiograms at service entrance and service separation, it was less likely than not that the Veteran's current hearing loss was related to service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Consequently, additional clarification is needed prior to final adjudication of the issue of entitlement to service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC will send the claims files to the VA audiologist who evaluated the Veteran in May 2010 and ask her to again review the evidence of record and provide an additional opinion, with a clear rationale based on the evidence of record, on whether the Veteran's current hearing loss is at least as likely as not (50 percent probability or more) caused by or otherwise related to his active military service.  Any negative opinion should not be based solely on the absence of hearing loss in service.  If the reviewer who provided the opinion in May 2010 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional audiological examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file, including a copy of this remand, must be made available to the reviewer/examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.    

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the reviewer/examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

2.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


